Citation Nr: 0205800	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  97-00 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disorders. 

2.  Entitlement to service connection for bilateral knee 
disorders.

3.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to December 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Reno, 
Nevada.

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in December 1998.  A transcript is 
of record.

In December 1999, the Board considered the claims on appeal, 
found them to be "well grounded" (as that term was used in 
the version of section 5107 of Title 38, United States Code 
in effect before November 9, 2000), and remanded them for 
additional evidentiary development.  


FINDINGS OF FACT

The veteran does not have a current disability of the ankles, 
knees, or left hip.


CONCLUSION OF LAW

The veteran does not have a disability of the ankles, the 
knees, or the left hip that was incurred in or aggravated by 
active service or by another service-connected disability.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 2001) 
(VCAA).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

The VCAA contains extensive provisions affecting the 
adjudication of all pending claims.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) (holding that the VCAA 
applied to all claims pending on November 9, 2000).  The new 
law revises the former section 5107(a) of Title 38, United 
States Code to eliminate the requirement that a claimant come 
forward with evidence to establish a "well-grounded" claim 
before the Secretary is obligated to assist the claimant in 
the developing the facts pertinent to the claim.  The statute 
significantly heightens what were VA's duties under former 
law to assist the claimant in development of evidence, and to 
provide the claimant with certain notices, pertinent to the 
claim.  In keeping with the elimination of the threshold test 
of a "well-grounded" claim, the new statute requires that 
these duties be fulfilled before the claim is adjudicated.  
New regulations have been promulgated implementing the 
statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)). The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  Furthermore, when the records in question are 
in the custody of a federal department or agency, the VCAA 
and the implementing regulations require VA to continue to 
try to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  

At no point in the adjudication of the claims here on appeal 
did the RO explicitly consider the VCAA.  However, the RO did 
inform the veteran of the evidence needed to substantiate his 
claim in its SOC and SSOCs.  The Board's previous decision 
also discussed the requirements for substantiating the claim.  
The RO also provided the veteran with a letter in July 2001 
that complied with notice requirements of the VCAA.  

Both in correspondence and in the statement and supplemental 
statements of the case pertaining to the issues on appeal, 
the RO has notified the veteran and his representative of the 
kind of evidence that was needed to substantiate the claims.  
The RO has obtained all medical records relevant to the 
claims, including all those referred to by the veteran.  
Moreover, the RO has provided the veteran with several VA 
medical examinations in connection with his claims.  At the 
same time, the veteran has had an opportunity, to include the 
December 1998 personal hearing, to address with evidence and 
argument the denial of his claims.

Therefore, the Board finds that the veteran will not be 
prejudiced if it adjudicates the claims for service 
connection presented on this appeal on the basis of the 
current record, without additional consideration of the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

ii.  Factual Background:

The service medical records dated in February and May 1995 
show Achilles tendonitis, bilateral heel contusions and 
bilateral ankle pain of the extensors group with symptoms 
increased by walking, tenderness to heel palpation, 
tenderness to ankle palpation, and pain on contraction of the 
extensors against resistance.  Service medical records also 
show that in May 1995, left hip pain was reported with crutch 
use, non-weight-bearing status for a stress fracture of the 
right hip and vague tenderness in the mid-inguinal region.  
Left hip strain versus early acetabular stress reaction was 
assessed.  

A Medical Board Report dated in August 1995 documents that 
the veteran continued to complain of hip pain with occasional 
numbness after prolonged Indian sitting and a clicking 
sensation more in the right hip than in the left hip areas.  
He had a mildly antalgic gait.  He was able to reproduce a 
clicking sensation in the soft tissue of the medial aspects 
of the hips, bilaterally.  Bilateral hip pain was assessed.  
A Physical Evaluation Board report indicated that the veteran 
was unfit for duty because of bilateral hip pain.  In 
November 1995, he was assessed with chronic bilateral knee 
pain because of overuse and with probable patellofemoral pain 
syndrome.  He was to remain on a light duty status.

In December 1995, after his separation from service, the 
veteran was seen by a private physician who assessed hip 
joint synovitis and possible stress fracture with 
differential diagnoses of iliopsoas tendonitis/bursitis and 
symptoms of slight groin discomfort in a close packed 
position, groin discomfort reproduced by isometric hip 
flexion in the fully extended position and tenderness of the 
bilateral gluteus medius.  The physician made reference to an 
October 1995 magnetic resonance imaging (MRI) examination of 
the hips, the report of which stated that the study was 
normal.

In January 1996, the veteran submitted a formal claim of 
entitlement to service connection for hip injury, knee pain, 
and ankle tendonitis.

VA outpatient treatment records show, in March 1996, that the 
veteran had sprained his ankle and developed mild edema, 
bilaterally.  In May 1996, the veteran's hips exhibited a 
small annular medial left femoral greater trochanteric 
sclerotic focus, probably a bony island.

In the May 1996 rating decision, service connection was 
granted from December 16, 1995 for residuals of a stress 
fracture of the right hip.

On a VA examination in August 1996, there was a finding of 
pain in the groin, knees, and lower extremities of 
undetermined origin which limited the veteran's ability to 
exert himself, run, or perform strenuous activities.  It was 
reported that the examination of the hips, knees, and ankles 
was basically normal, except for tenderness just below the 
right inguinal ligament in the medial part of the femoral 
triangle.

Private chiropractic records show left knee pain and 
tenderness in October 1996.

During a VA examination in December 1997, a diagnosis was 
made for the right hip only.  The examiner indicated that 
there was "no focal weakness" for the knees, ankles, or 
left hip, including any deficiency in left hip flexion or 
abduction, knee flexion or extension, and ankle dorsiflexion.  
Patellar and Achilles tendon reflexes were reported as 2/4 
and symmetrical.

VA clinical records dated in May 1998 reflect knee trauma two 
weeks previously with quadriceps and hamstrings strength at 
4/5, bilaterally, inconsistent deep tendon reflexes, and the 
assessment of lower extremity pain and weakness, possibly 
cauda equina.  In June 1998, the veteran was seen for a 
twisting injury of the left hip and a right knee injury from 
someone falling on it.  He wore a right knee brace.  Sciatica 
was assessed.

During a private chiropractic examination in September 1998, 
muscle imbalances associated with prolonged neurologic muscle 
weakness were diagnosed on the basis of symptoms of bilateral 
hip, knee and gluteal pain, unstable and weak hips, decreased 
muscle strength of the legs and left hip, and the absence of 
patellar reflexes.  In October 1998, the veteran reportedly 
had, bilaterally, hip tension and pain and medial knee pain.  
In November 1998, medial right knee ache and tension, right 
medial hamstrings tightness, tender iliopsoas muscles, and 
light tension around the hips were described.

During his personal hearing in December 1998, the veteran 
testified that his claimed six-joint disabilities (hips, 
knees and ankles) are interrelated and started with the 
residuals of his service-connected right hip injury.  He 
suggested that he had developed left hip problems because he 
put all his weight on that hip to compensate for pain in the 
right.  He averred that being placed on crutches and other 
treatment regimens contributed to knee pain and led to his 
developing a general aching of the knees and ankles.  He 
related that after his crutches were discontinued, he was 
left with 6 atrophied joints

Private chiropractic reports in December 1998 reflected 
weakness of hip flexors and adductors, hip tension, twinge of 
the right knee, and pain and tightness of the hips and knees.  
In January 1999, pains of the ankles were described.

During a private medical examination in October 1999 (the 
report of which was received at the RO after the Board 
reviewed the case in December 1999), the veteran's 
musculoskeletal system was assessed, and no diagnosis was 
rendered for the knees, ankles, or left hip.  An impression 
of "[p]rior bilateral achilles tendinitis, currently 
asymptomatic" was stated."  Calf pain with walking since 
1995 was noted.  Hip pain with a negative "extensive work 
up" also was noted, and it was suggested that the veteran 
might have "an esoteric [hip] problem such as obturator 
syndrome.

VA outpatient treatment records dated between December 1998 
and October 2000 document knee pain with full range of motion 
of the knees and hips (March 1999), nocturnal leg cramps 
(June 1999), a right ankle sprain producing edema and 
requiring crutches (May 2000), sharp hip and bilateral leg 
pain (May 2000) followed by normal electromyograph and nerve 
conduction velocity studies (July 2000), complaints of pain 
in both lower extremities (June 2000), and a report of leg 
spasms of five years duration (February 2000) followed by a 
diagnosis of restless leg syndrome (July 2000).

In accordance with the Board Remand of December 1999, a VA 
examination was conducted in August 2001.  The examiner 
reported that the claims file and accompanying medical 
records had been thoroughly reviewed.  Physical examination 
of the left hip, knees, and ankles was essentially normal. It 
was noted that the veteran complained of pain in these 
joints.  Range of motion in the knees, ankles, and left hip 
was pronounced full.  There was no flexion contracture of the 
hips, and straight leg raises did not cause pain.  The 
veteran was able to produce a popping sound in each hip.  

It was noted that there was no joint line tenderness, 
effusion, or instability of the ligaments in either knee.  
Bounce test and McMurray click were negative for each knee.  
The ankles exhibited no effusion or instability.  
Neurologically, the veteran displayed "normal distribution 
and responses to pain and light touch through his entire 
lower extremities."  X-rays taken during the examination 
resulted in impressions of "symmetrical hips, within normal 
limits" and of ankles and knees within normal limits, 
symmetrical in anatomic alignment, and exhibiting no bony or 
soft tissue abnormality.  The examiner rendered diagnoses of 
stress fracture of the right acetabulum by history, restless 
leg syndrome, and multiple joint pain, etiology undetermined.  
The examiner commented that there appeared to be no 
relationship between the right hip disorder and the pain 
reported by the veteran in his ankles, knees, and left hip.

iii.  Analysis

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by "active service."  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

If a veteran with 90 days or more of continuous active 
service develops arthritis to a compensable degree within one 
year of separation from active duty, then that disease will 
be presumed to have been incurred in service even absent 
evidence to that effect unless there is affirmative evidence 
to the contrary (including a showing of an intercurrent cause 
for the disease).  38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same chronic disease after service.  In such a 
case, the post-service condition will be service connected 
however remote from the time of service unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity at some 
later date.  Rather, for a showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time that the 
veteran had the disease, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, a 
veteran's disability may be service connected on the basis of 
continuity of symptomatology beginning during service.  
Service connection can be granted for a veteran's disability 
where the presence of a disorder or symptoms thereof have 
been noted during service (or an applicable post-service 
presumptive period), the symptomatology associated with that 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to that 
post-service symptomatology or an in-service injury.  Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection also may be granted for a disability shown 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  The United 
States Court of Appeals for Veterans Claims has interpreted § 
3.310(a) as also providing for service connection where the 
current disability was either caused or, if not caused, 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In every case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--which must be found separately, must 
be established by competent evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Where the issue is factual in nature, such as whether an 
incident or injury occurred during service, lay evidence may 
be competent.  Id.  Generally, too, a lay person is 
considered competent to supply evidence descriptive of his 
own symptoms.  Id.  However, when a proposition turns on a 
medical question, such as the diagnosis of symptoms or the 
etiology of a current disorder, then evidence proceeding from 
a medical, rather than lay, source is required.  Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a lay person he is not competent 
to diagnose a current disability or opine as to its 
etiology).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

The Board finds that none of the claims on appeal may be 
granted because, the weight of the evidence is against a 
finding that there is a current disability of the ankles, 
knees or left hip.  Although there is evidence that the 
veteran may have injured himself and exhibited symptoms 
during service, a current disability has not been confirmed.

The record shows that veteran has complained repeatedly since 
service of pain in the ankles, knees, and left hip.  Medical 
professionals have supplied a number of labels for these 
symptoms, but all diagnostic studies have been negative.  On 
the most recent examination the examiner reviewed the entire 
record but could find no underlying disability to explain the 
complaints of joint pain.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted under VA laws and regulations.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), dismissed in part, 
vacated in part, and remanded, sub. nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  Here, there is no competent 
evidence that such reports of pain represent an actual 
disability of the ankles, knees, or left hip, respectively.  

The United States Court of Appeals for the Federal Circuit 
has held that VA may reasonably interpret the statutes 
providing for payment of compensation for service-connected 
disability as containing a requirement that a disability be 
present at the time of the claim for benefits (or other 
potential effective date of grant) as opposed to merely 
indicated during service.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C.A. § 1131); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. § 1110).  

As the preponderance of the medical evidence in this case is 
to the effect that there has been no disability of the the 
ankles, the knees, or the left hip at the time of, or since, 
the veteran's claim of service connection, the claims of 
entitlement to service connection for such disabilities will 
be denied.  The doctrine of reasonable doubt does not apply 
in this case.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001) (holding that the doctrine of reasonable doubt is 
inapplicable where the evidence preponderates against a 
claim).


ORDER

The claim of entitlement to service connection for bilateral 
ankle disorders is denied.

The claim of entitlement to service connection for bilateral 
knee disorders is denied.

The claim of entitlement to service connection for a left hip 
disorder is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

